Exhibit 10.1

CONSENT, RELEASE AND THIRD AMENDMENT TO AMENDED AND

RESTATED LOAN AND SECURITY AGREEMENT

This CONSENT, RELEASE AND THIRD AMENDMENT to Amended and Restated Loan and
Security Agreement (this “Consent”) is entered into this 30th day of January,
2015, by and among OXFORD FINANCE LLC (“Oxford”) as collateral agent (in such
capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan
Agreement or otherwise a party thereto from time to time, including without
limitation, Oxford in its capacity as a Lender, and SILICON VALLEY BANK, a
California corporation (“SVB”) (in such capacity, each a “Lender” and
collectively, the “Lenders”), and RELYPSA, INC., a Delaware corporation
(“Borrower”), whose address is 700 Saginaw Drive, Redwood City, CA 94063.

Recitals

A. Collateral Agent, Lenders and Borrower have entered into that certain Amended
and Restated Loan and Security Agreement dated as of May 30, 2014 (as the same
has been and may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).  Lenders have extended credit to Borrower for
the purposes permitted in the Loan Agreement.

B. In connection with Borrower moving its chief executive office to the 100
Cardinal Way, Redwood City, CA 94063 (the “New Location”), Borrower intends to
dispose of certain Equipment located at 700 Saginaw Drive, Redwood City, CA
94063 as more fully described on Exhibit A hereto (the “Disposed
Assets”).  Borrower further desires to grant to SVB a security interest on the
Equipment set forth on Exhibit B hereto (the “New SVB Collateral”), as a
replacement for the Disposed Assets as Collateral under that certain Loan and
Security Agreement dated as of May 2, 2013, by and between Borrower and SVB, as
amended (the “SVB Loan Agreement”).  In furtherance of the foregoing, Borrower
has requested that Collateral Agent and Lenders (i) consent to the disposition
of the Disposed Assets, (ii) release Collateral Agent’s and Lenders’ Lien on the
Disposed Assets, and (iii) consent to the grant of security interest in the New
SVB Collateral by Borrower to SVB under the SVB Loan Agreement.

C. Collateral Agent and Lenders have agreed to so consent to the disposition of
the Disposed Assets and the grant of security interest in the New SVB Collateral
and to release its Lien on the Disposed Assets, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions.  Capitalized terms used but not defined in this Consent shall
have the meanings given to them in the Loan Agreement.

2. Consent.  Subject to the terms of Section 12 below, Collateral Agent and
Lenders hereby consent to (a) Borrower’s disposition of the Disposed Assets, (b)
with respect to Section 6.11 of the Loan Agreement, Borrower’s relocation of its
chief executive office to the New Location and (c) Borrower’s grant of a first
priority security interest in the New SVB Collateral to SVB and such
disposition, relocation and grant of security interest shall not, in and of
itself, constitute an “Event of Default” under the Loan Agreement.  Collateral
Agent and Lenders hereby acknowledge that Borrower provided at least thirty (30)
days prior written notice of Borrower’s relocation of its chief executive office
to the New Location in accordance with Sections 6.11 and 7.2 of the Loan
Agreement.

3. Release.  Subject to the terms of Section 12 below, and to the condition that
Borrower provide Collateral Agent with at least five (5) days’ prior written
notice of Borrower moving to the New Location, effective upon the disposition by
Borrower of the Disposed Assets, Collateral Agent and Lenders hereby release the
security interest they have in the Disposed Assets under the Loan Agreement
without delivery of any instrument or any further action by any party, and all
rights to the Disposed Assets shall revert to Borrower, provided, however, that
nothing in this Consent shall constitute a release of any security interest SVB
may have in the Disposed Assets pursuant to the SVB Loan Agreement.  At the
request and sole expense of Borrower following such release, Collateral Agent
and Lenders shall execute and deliver to Borrower such documents as Borrower may
reasonably request to evidence such release.

4. Reaffirmation of Security Interest.  Except to the extent that the Disposed
Assets are released pursuant to Section 3 above, Borrower hereby reaffirms its
grant to Collateral Agent of a continuing security interest in the Collateral.

--------------------------------------------------------------------------------

5. Priority of Security Interests in the New SVB Collateral.  Collateral Agent,
Lenders, and SVB hereby confirm that they have agreed that the security interest
in the New SVB Collateral in favor of SVB will at all times, until such time as
the obligations of Borrower under the SVB Loan Agreement are repaid in full, be
senior and prior in all respects to the security interest in favor of Collateral
Agent in the New SVB Collateral securing the obligations of Borrower under the
Loan Agreement.

6. Amendments to Loan Agreement.

6.1 Section 13 (Definitions).  The following term and its definition are amended
in their entirety as follows:

“Headquarters Lease” means, at any time, the lease agreement that provides for
the lease of Borrower’s headquarter space by HCP LS Redwood City, LLC (or its
successors and assigns) to Borrower, which, as of the Third Amendment Date, is
that certain Britannia Seaport Centre Lease dated as of June 26, 2014 between
the Borrower, as tenant, and the HCP LS Redwood City, LLC, as landlord, as
amended, restated, or otherwise modified.

6.2 Section 13 (Definitions).  The following term and its definition are added
to Section 13.1, in appropriate alphabetical order, as follows:

“Third Amendment Date” is January 30, 2015.

7. Limitation of Consent and Amendments.

7.1 The consent set forth in Section 2 above, and the amendments set forth in
Section 6 above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Collateral Agent
and Lenders may now have or may have in the future under or in connection with
any Loan Document.

7.2 This Consent shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

8. Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Consent, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

8.1 Immediately after giving effect to this Consent, (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

8.2 Borrower has the power and authority to execute and deliver this Consent and
to perform its obligations under the Loan Agreement, as amended by this Consent;

8.3 The organizational documents of Borrower most recently delivered to
Collateral Agent and Lenders remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

8.4 The execution and delivery by Borrower of this Consent and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Consent, have been duly authorized by all necessary action on the part of
Borrower;

8.5 The execution and delivery by Borrower of this Consent and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Consent, do not and will not contravene (a) any law or regulation binding on or
affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

8.6 The execution and delivery by Borrower of this Consent and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Consent, do not require any order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

8.7 This Consent has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

--------------------------------------------------------------------------------

9. Integration.  This Consent and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Consent
and the Loan Documents merge into this Consent and the Loan Documents.

10. Prior Agreement.  Except as expressly provided for in this Consent, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect.  This Consent is not a novation and the terms and conditions of this
Consent shall be in addition to and supplemental to all terms and conditions set
forth in the Loan Documents.  In the event of any conflict or inconsistency
between this Consent and the terms of such documents, the terms of this Consent
shall be controlling, but such document shall not otherwise be affected or the
rights therein impaired.

11. Counterparts.  This Consent may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

12. Effectiveness.  This Consent shall be deemed effective upon (a) the due
execution and delivery to Collateral Agent and Lenders of this Consent by each
party hereto, (b) Collateral Agent’s and Lenders’ receipt of a copy of a consent
to the disposition of and release of the liens in the Disposed Assets under the
SVB Loan Agreement, duly executed and delivered by each party thereto, and (c)
payment of Lenders’ Expenses in connection with the negotiation and preparation
of this Consent.

13. Governing Law.  This Consent and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows.]

 

 

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Consent to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT:

 

BORROWER

Oxford Finance LLC

 

Relypsa, Inc.

By:

 

/s/Mark Davis

 

By:

 

/s/Ronald A. Krasnow

Name:

 

Mark Davis

 

Name:

 

Ronald A. Krasnow

Title:

 

Vice President of Finance

 

Title:

 

Senior Vice President and General Counsel

 

 

 

 

 

 

 

LENDERS:

 

 

 

 

Oxford Finance LLC

 

 

 

 

By:

 

/s/Mark Davis

 

 

 

 

Name: 

 

Mark Davis

 

 

 

 

Title:

 

Vice President of Finance

 

 

 

 

 

 

 

 

 

 

 

Silicon Valley Bank

 

 

 

 

By:

 

/s/Milo Bissin

 

 

 

 

Name:

 

Milo Bissin

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A – DISPOSED ASSETS

The Disposed Assets consist of all right, title and interest of Borrower in and
to the following personal property pursuant to the SVB Loan Agreement:

 

Description of Equipment

Make

Model

Serial Number

Security

equipment

K.F.

Howell

Security

System DVR, 4

Vivotek

FD8134

ER1249022800

Security

equipment

K.F.

Howell

Security

System DVR, 4

Vivotek

FD8134

ER1249022800

Security

equipment

K.F.

Howell

Security

System DVR, 4

Vivotek

FD8134

ER1249022800

All furniture of the Debtor located at 700

Saginaw Drive, Redwood City, California

94063 on the Effective Date of the SVB

Loan Agreement

 

In addition, the Disposed Assets consist of all right, title and interest of
Borrower in and to the following personal property pursuant to the Loan
Agreement:

·

Fume hoods located at 700 Saginaw Drive, Redwood City California 94063

·

All furniture of the Debtor located at 700 Saginaw Drive, Redwood City,
California 94063 purchased after the Effective Date of the SVB Loan Agreement

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B – NEW SVB COLLATERAL

All equipment purchased pursuant to that certain One Workplace invoice dated
October 8, 2014, Project ID #132812, and located at 100 Cardinal Way, Redwood
City, CA 94063.